FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofJune HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) 7 June 2016 HSBC HOLDINGS PLC ISSUANCE OF SUBORDINATED NOTES DUE 2028 On 7 June 2016, HSBC Holdings plc issued EUR1,000,000,000 3.125% Subordinated Notes due 2028 under its Debt Issuance Programme (the 'New Notes'). Application has been made to list the New Notes on the Official List of the UK Listing Authority and to trade on the London Stock Exchange. ends/more Investor enquiries to: Rebecca Self +44 (0) 20 7991 3643 investorrelations@hsbc.com Media enquiries to: Karen Ng +44 (0) 20 7991 2452 karenng@hsbc.com Note to editors: HSBC Holdings plc HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 6,000 offices in 71 countries and territories in Europe, Asia, North and Latin America, and the Middle East and North Africa. With assets of US$2,596bn at 31March 2016, HSBC is one of the world's largest banking and financial services organisations. ends/all SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:07 June 2016
